DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10-17 and 26-32 are rejected under 35 U.S.C. 103 as being unpatentable over Deheunynck (US 9,045,578), as evidenced by Sigma-Aldrich (Luperox 101, Sigma-Aldrich, 2022, 1 page).
Deheunynck exemplifies melt mixing 100 parts polypropylene with 1.9 parts PETS (pentaerythritol tetrasorbate) and 0.2 parts DHBP (2,5-dimethyl-2,5-di-(tert-butylperoxy)hexaneperoxide, Luperox 101 peroxide, which as evidenced by Sigma-Aldrich has as a purity of about 93-94% and a molar mass of 290.44 g/mol) at 190C, and cooling (col. 15-16, Example 1).  See also col. 8, ll. 4-20 and ll. 47-64 for the specific method of mixing the components.
Deheunynck teaches reacting 85-100 parts by weight polyolefin with 0.01-10 parts by weight of the unsaturated compound (A).
Therefore, modifying Example 1 of Deheunynck to incorporate only 1 part by weight of the unsaturated compound is within the teachings of Deheunynck, and suggests a composition comprising 9881 ppm of the ester compound and about 200 ppm active oxygen based on the formula provided in the specification (p. 12, [0026], where n=2, P=0.90, C=2000 ppm and M=290).
It can be seen that Deheunynck teaches amounts of the unsaturated compound and peroxide, and it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness.
Deheunynck is prima facie obvious over instant claims 1, 16, 17 and 32.
As to claims 10, 12-14, 26 and 28-30, Deheunynck exemplifies the unsaturated compound as pentaerythritol tetrasorbate, which is prepared from a reaction between pentaerythritol and sorbic acid, also known as 2,4-hexadienoic acid.
As to claims 11, 15, 27 and 31, Deheunynck also teaches the unsaturated compound to include trimethylolpropane trisorbate (col. 7, ll. 1-10), shown below, which is the same as applicants’ claimed ester (RN=347377-00-8), also shown below:
 
    PNG
    media_image1.png
    183
    455
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    639
    772
    media_image2.png
    Greyscale
 -

Claims 2-9 and 18-25 are rejected under 35 U.S.C. 103 as being unpatentable over Deheunynck (US 9,045,578), as applied above to claims 1, 10-17 and 26-32, and further in view of Zummallen (US 2010/0324225).
Deheunynck is prima facie obvious over instant claims 1, 10-17 and 26-32, as described above and applied herein as such, as Deheunynck teaches melt mixing a thermoplastic polymer, an unsaturated compound which meets applicants’ compatibilizing agent and an organic peroxide in overlapping amounts.  
Deheunynck teaches that “The polyolefin can be heterophasic, for example a propylene ethylene block copolymer.” (col. 3, ll. 50-51); however, does not teach the specifics of the heterophasic copolymer, as claimed in instant claims 2-9 and 18-25.
Zummallen teaches that heterophasic propylene polymers are also known in the art as polypropylene impact copolymer, which comprise a continuous phase of a propylene-based polymer, e.g. propylene homopolymer or a propylene random copolymer, and a discontinuous phase of a rubber or similar elastomer, typically a propylene/ethylene copolymer (p. 2, [0017]).  Zummallen teaches that these copolymers are well known in the art and are described generally in US 5,258,464.
This suggests a continuous phase with a propylene homopolymer (100% propylene, 0% ethylene) and a discontinuous phase with an ethylene/propylene rubber, which meets applicants claims 4-6.
US ‘464 teaches that the amount of ethylene in the copolymer is phase is suitable from about 38-60 wt%, preferably 40-55 wt% (col. 5, ll. 65 to col. 6, l. 6), which meets instant claims 7-8.  US ‘464 teaches that the copolymer/rubber (discontinuous) phase constitutes 10-50 wt%, preferably 12-30 wt% of the impact copolymer (col. 6, ll. 15-21), suggesting a continuous phase which is present in an amount of 50-90 wt%, preferably 70-88 wt%, which meets instant claim 9.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344. The examiner can normally be reached Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brieann R Johnston/           Primary Examiner, Art Unit 1766